Citation Nr: 0837198	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1958 to July 
1961 and from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in March 
2006, and a substantive appeal was received in April 2006.  
The veteran appeared at a hearing before the Board at the RO 
in September 2008.  A transcript is of record.    

At the September 2008 hearing, the veteran submitted 
additional evidence and a written waiver of preliminary RO 
review.  


FINDING OF FACT

Cervical spine disability, to include spondylosis with 
myelopathy and degenerative changes, is causally related to 
the veteran's active duty service.


CONCLUSION OF LAW

Cervical spine disability, to include spondylosis with 
myelopathy and degenerative changes, was incurred in service.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis 

The issue before the Board involves a claim of entitlement to 
service connection for cervical spine disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At a hearing before the Board in September 2008, the veteran 
testified that he incurred an injury to his cervical spine on 
a light parachute jump in Fort Campbell, Kentucky in February 
1965.  He said that when he went out the door of the 
airplane, the static line wrapped around his neck and removed 
skin from that area of his body.  He continued that he was 
taken to the aid station when medics saw the condition of his 
neck.  He noted that he had over 70 parachute jumps in 
service.  The veteran's DD 214 shows that the veteran 
attended the Airborne School in Fort Campbell, Kentucky in 
January 1959 and earned a Parachute Badge.    

Reports of medical examination in service from June 1961 to 
April 1964 show that the veteran's neck and spine were 
clinically evaluated as normal.  In his contemporaneous 
medical history from June 1961 to April 1964, the veteran did 
not indicate whether or not he experienced cervical back 
disability.  However, in February 1965, the veteran was 
treated for static line burn of the neck.  Nevertheless, 
reports of medical examination from November 1966 and January 
1967 show that the veteran's neck and spine were still 
clinically evaluated as normal.  In contemporaneous medical 
histories from November 1966 and January 1967, the veteran 
marked the appropriate box to deny recurrent back pain, and 
did not indicate whether or not he experienced any cervical 
spine disability.  In addition, a statement signed by the 
veteran stated that there had been no change in his medical 
condition since his last medical examination 31 March 1967 
with no exceptions.    

Post service treatment records show the first mention of back 
pain August 2004.  It was noted in a September 2004 VA 
medical treatment record that he had a past medical history 
of chronic back pain.  Various VA treatment records from 
January 2005 to April 2006 show treatment for chronic back 
pain.  

A May 2005 letter from Stephen R. Zellner, M.D. provides: 
"Problems in the past have included cervical spine disc 
disease as well as severe peripheral neuropathy.  Prior 
exposure to agent orange in Vietnam may have contributed to 
the above presentation signs and symptoms."    

Private treatment records from Lee Memorial Health System 
show treatment for cervical spondylosis with myelopathy and 
for cervical spinal stenosis from January 2005 to April 2005.  
And March 2005 and April 2005 x-rays of the cervical spine 
from Radiology Regional Center show post operative changes.  

Also of record is an April 2005 treatment record from Jeffrey 
S. Henn, M.D., the surgeon who operated the veteran in 
February 2005 for cervical spondylosis with myelopathy.  Dr. 
Henn noted that the veteran had severe spinal cord 
compression in his cervical spine that required decompressive 
surgery as well as instrumented fusion.  He additionally 
noted that while the cause of the problem was not known, the 
veteran's cervical spine disability is sometimes seen in 
patients with a history of trauma.  He added that when the 
veteran stated that he suffered a neck injury in service, he 
told the veteran that this could possibly be related to the 
veteran's current cervical spine disability.  Dr. Henn 
concluded that it was possible that the original injury could 
have set in motion a cascade of events ultimately leading to 
severe degenerative changes and spinal cord compression.  

The veteran was afforded a VA examination in July 2005.  The 
VA examiner stated that he reviewed the veteran's medical 
treatment records and did not see a history treatment of 
having a parachute sheath wrapped around his neck.  The VA 
examiner further stated that the only reason that he thinks 
there is some relationship or that the cervical spine 
disability is as likely as not related to service is if the 
veteran's account of parachute sheath wrapped around his neck 
were true.  The VA examiner continued that the veteran never 
became terribly symptomatic until he was in his 60's.  Thus, 
it was very difficult for the VA examiner to establish the 
injury as a direct line because over 40 years had transpired 
from the time of the trauma and symptoms.  It was noted that 
the veteran offered a history having had the static line 
around his neck and having severe abrasions across his neck 
with third degree skin loss.     

However, as stressed by the veteran's representative at the 
September 2008 Board hearing, there is in fact a February 
1965 service treatment record which shows that the veteran 
was treated for static line burn of neck.  The veteran's 
sworn testimony regarding the injury is supported by and 
consistent with this in-service medical entry.  The 
undersigned also had the opportunity to observe the veteran 
at the September 2008 hearing and views the veteran's 
testimony as credible and consistent with his documented 
service which included numerous parachute jumps.  When the 
totality of the evidence is considered together with the VA 
examiner's July 2005 VA medical opinion and Dr. Henn's 
medical opinion, the Board concludes that there is at least a 
reasonable doubt raised.  Accordingly, service connection for 
cervical spine disability, to include spondylosis with 
myelopathy and degenerative changes, is warranted.  38 
U.S.C.A. § 5107(b). 

Further, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The Board notes that the veteran was duly notified 
of the effective date and disability evaluation provisions by 
letter in July 2006.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


ORDER

Service connection for cervical spine disability, to include 
spondylosis with myelopathy and degenerative changes, is 
warranted.  The appeal is granted. 





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


